--------------------------------------------------------------------------------

Exhibit 10.20
 
PATENT AND TECHNOLOGY LICENSE AGREEMENT


THIS AGREEMENT is made as of this 31st day of December, 2012 (the “Effective
Date”), by and between VERIFYME, INC., a Texas corporation (“LICENSOR”) and
LASERLOCK TECHNOLOGIES, INC., a Nevada corporation (“LICENSEE”) (collectively
the “Parties”).
 
W I T N E S S E T H:


WHEREAS, LICENSOR is the sole and exclusive owner of certain technology relating
to local, mobile and cloud-based biometric security systems and methods of
providing same identified more fully in the attached Schedule A (collectively,
the “Technology”) and has the right to license certain United States Letters
Patents and applications therefor identified more fully in the attached Schedule
A (collectively, the “Patents”); and


WHEREAS, LICENSEE desires to acquire an exclusive license under the Technology
and under the Patents, for at least an initial period, and thereafter a
non-exclusive license thereunder, for use in the development and sale of the
types of products listed in the attached Schedule A (the “Licensed Products”);


WHEREAS, LICENSOR has the power and authority to grant to LICENSEE such
license(s).


NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties hereto agree as follows:


1.           LICENSE
A1.  Exclusive License: LICENSOR hereby grants to LICENSEE, upon and subject to
all the terms and conditions of this Agreement, an exclusive license under the
Technology and under the Patents to make, use, and sell the systems and methods
embodying the Technology and the invention(s) described in the Patents, during
the Exclusive Period, in the Licensed Territory, as set forth in the attached
Schedule A, with the sole exception of U.S. Patent No. 7,519,558, under which
LICENSOR instead hereby grants to LICENSEE a non-exclusive license to make, use,
and sell the systems and methods embodying the invention(s) described in U.S.
Patent No. 7,519,558, during the Exclusive Period, in the Licensed
Territory.  For the avoidance of doubt, the exclusivity granted hereunder shall
also apply to LICENSOR without reservation and LICENSOR shall not, during the
Exclusive Period, make, use, and sell the systems and methods embodying the
Technology and the invention(s) of the Patents, including U.S. Patent No.
7,519,558, nor shall LICENSOR license U.S. Patent No. 7,519,558 to any third
parties.  The Exclusive Period shall begin on the Effective Date and shall
expire as set forth below:


1.  If the Royalties actually paid by LICENSEE to LICENSOR under this Agreement
between the Effective Date through January 1, 2015, total at least Two Million
Dollars ($2,000,000), then the Exclusive Period shall expire on January 1, 2016,
and thereafter be automatically renewed at expiration for a successive one (1)
year period each time the Royalties actually paid by LICENSEE to LICENSOR under
this Agreement during the year prior to said expiration total at least One
Million Dollars ($1,000,000).  If the Exclusive Period is not renewed upon any
expiration, it shall not be later reinstated, regardless of the amount of
Royalties later paid.
 
 
 

--------------------------------------------------------------------------------

 
 
2.  If the Royalties actually paid by LICENSEE to LICENSOR under this Agreement
between the Effective Date through January 1, 2015, total less than Two Million
Dollars ($2,000,000), then the Exclusive Period shall expire on January 1, 2015.


3.  For purposes of Sections 1.A1.1 and 1.A1.2, the “Royalties actually paid by
LICENSEE to LICENSOR” during a given period shall include (i) amounts paid by
LICENSEE to LICENSOR, during the given period, attributable to sales of Licensed
Products in accordance with Section 3B plus (ii) any amounts (“Make-Up Amounts”)
paid by LICENSEE to LICENSOR, during the given period, expressly designated
“Make-Up Amounts” by LICENSEE, where such Make-Up Amounts are not attributable
to Payments due under Section 3.A of this Agreement or any other obligations
under this Agreement.  For the avoidance of doubt, the payment of any Make-Up
Amounts is at LICENSEE’s option for the purpose of extending the Exclusive
Period.


4.  Make-Up Amounts are payable, at LICENSEE’s option, in:
(a) cash; or
(b) by issuing (i) a number of shares of Common Stock, par value $.001 per
shares (“Shares”), of LaserLock Technologies, Inc., equal to (x) the Make Up
Amount (in dollars) divided by (y) a price which equals a 10% discount to market
and (ii) cashless exercise warrants to purchase an equal number of Shares
exercisable at a price of Ten Cents ($0.10) per Share with a term of five (5)
years


A2.  Non-Exclusive License: LICENSOR hereby grants to LICENSEE, upon and subject
to all the terms and conditions of this Agreement, a nonexclusive license under
the Technology and under the Patents to make, use, and sell the systems and
methods embodying the Technology and the invention(s) described in the Patents,
beginning immediately at expiration of the Exclusive Period and until the end of
the Term, in the Licensed Territory, as set forth in the attached Schedule A.


B.  As used in the Agreement, the Patents shall mean and include the United
States Letters Patents identified more fully in the attached Schedule A, along
with any patents on improvements thereof.  In addition, the Patents shall mean
and include the following:


1.  Any divisional, continuation, reexamination, reissue or substitute U.S.
patent application that shall be based on any of the Patents; and


2.  Any patents that shall issue on any of the above-described patent
applications or on any improvements thereof, and any reexaminations and reissues
and extensions thereof.


C.  LICENSEE may grant sublicenses under this Agreement to the extent required
to sell, license, market or otherwise commercially exploit any Licensed
Products, including but not limited to sublicenses required for distribution or
manufacturing channels and to any end users of the Licensed Products, subject to
the written consent of LICENSOR.


D. Sale of Patents or Technology.  In the event LICENSOR sells the Technology or
any of the Patents to a third party during the Exclusive Period, LICENSOR shall
pay to LICENSEE the greater of (i) ten percent (10%) of the value of the net
proceeds derived from such sale or (ii) an amount equal to the sum of the
Payments actually paid prior to the time of such sale by LICENSEE to LICENSOR
under Subsection 3.A.  For the avoidance of doubt, the sum of the Payments
referred to in Subsection (ii) of this Section 1.D. excludes any Royalties paid
by LICENSEE to LICENSOR.
 
 
PATENT AND TECHNOLOGY LICENSE AGREEMENT 
Page 2 of 12

--------------------------------------------------------------------------------

 
 
2.  TERM
A.  This Agreement shall be effective as of the Effective Date and shall
continue through a Primary Term and a Secondary Term, unless sooner terminated
by the Parties pursuant to the terms of this Agreement (collectively, the
Primary Term combined with the Secondary Term being the “Term”).


B.  The Primary Term shall begin on the Effective Date and expire simultaneously
with the expiration of the longest-lived patent or the rejection or abandonment
beyond further appeal of the last-remaining patent application comprised within
the Patents, whichever occurs later.


C.  A Secondary Term shall begin immediately at expiration of the Initial Term
and continue for a period of one (1) year thereafter, the Secondary Term
renewing automatically for a successive one (1) year period unless terminated in
writing by one of the Parties pursuant to the terms of this Agreement.


3.  COMPENSATION
A.  Payments: In consideration for the licenses granted hereunder, LICENSEE
agrees to pay to LICENSOR cash and securities (collectively “Payments”) as
follows:


1.  Payment 1, payable upon execution of the Agreement: The sum of One Hundred
Thousand Dollars ($100,000), to be paid by issuing (i) a number of shares of
Common Stock, par value $.001 per shares (“Shares”), of LaserLock Technologies,
Inc., equal to (x) $100,000 divided by (y) $0.045 and (ii) cashless exercise
warrants to purchase an equal number of Shares exercisable at a price of Ten
Cents ($0.10) per Share with a term of five (5) years.


2.  Payment 2, payable on January 1, 2014: The sum of Four Hundred Thousand
Dollars ($400,000), to be paid by issuing (i) a number of Shares equal to (x)
$400,000 divided by (y) a price which equals a 10% discount to market and (ii)
cashless exercise warrants to purchase an equal number of Shares exercisable at
a price of Ten Cents ($0.10) per Share with a term of five (5) years.


3.  Payment 3, payable on January 1, 2015:  The sum of Four Million Five Hundred
Thousand Dollars ($4,500,000), to be paid by issuing (i) a number of Shares
equal to (x) $4,500,000 divided by (y) a price which equals a 10% discount to
market and (ii) cashless exercise warrants to purchase an equal number of Shares
exercisable at a price of Ten Cents ($0.10) per Share with a term of five (5)
years.


4.  Future Payments Contingent:  LICENSEE’s payment of Payment 2 and Payment 3
of this Subsection 3.A. is contingent.  To the extent that LICENSOR does not
develop and license to LICENSEE, at a time subsequent to Payment 1, further
technology and/or a further patent right related to the local, mobile and cloud
based biometric security systems, then any payments not already paid, will not
longer by due to LICENSOR hereunder, this nonperformance being a likelihood,
more likely than not.
 
 
PATENT AND TECHNOLOGY LICENSE AGREEMENT 
Page 3 of 12

--------------------------------------------------------------------------------

 
 
5.  The Payments set forth in this Subsection 3.A. are in addition to any
Royalties payable pursuant to Subsection 3.B. and Schedule A, and do not apply
towards the Royalties paid requirement necessary to extend and/or renew the
Exclusive Period pursuant to Subsection 1.A1.


B.  Royalty:  In further consideration for the licenses granted hereunder,
LICENSEE agrees to pay to LICENSOR during the Term of the Agreement, on an
installment basis, the royalty recited in Schedule A (Royalty), namely, (i) an
amount (the “Net Royalty”) equal to (w) LICENSEE’s Net Sales of Licensed
Products during the relevant period multiplied by (x) the Net Royalty Rate
recited in Schedule A, or (ii) an amount (the “Gross Royalty”) equal to (y)
LICENSEE’s Gross Sales of Licensed products during the relevant period
multiplied by (z) the Gross Royalty Rate recited in Schedule A, whichever (of
the Net Royalty or Gross Royalty) is greater.


1.  Only one Royalty shall be paid hereunder as to Licensed Product whether or
not it is covered by the Technology, a single patent or multiple patents of the
Patents.


2.  The Royalty owed LICENSOR shall be calculated on a semiannual calendar basis
(Royalty Period) and shall be payable no later than 30 days after the
termination of the preceding full semiannual period, i.e., commencing on January
1 and June 15, except that the first and last calendar periods may be “short,”
depending on the effective date of this Agreement.


3.  Notwithstanding the provisions of Subsection 3.B.2., payment of all
Royalties accruing from the Effective Date until December 31, 2013, shall be
deferred until January 1, 2014.  Such accrued Royalties shall become payable
immediately on January 1, 2014.


C.  For each Royalty Period, LICENSEE shall provide LICENSOR with a written
Royalty statement in a form acceptable to LICENSOR.  Such Royalty statement
shall be certified as accurate by a duly authorized officer of LICENSEE
reciting, on a country-by-country basis, the stock number, item, units sold,
description, quantity shipped, gross invoice, amount billed customers less
discounts, allowances, returns, and reportable sales for each Licensed
Product.  Such statements shall be furnished to LICENSOR regardless of whether
any Licensed Products were sold during the Royalty Period or whether any actual
Royalty was owed.


D.  “Net Sales” shall mean LICENSEE’s gross sales (the gross invoice amount
billed customers) of Licensed Products, less excise taxes, discounts, and
allowances actually shown on the invoice (except cash discounts that are not
deductible in the calculation of Royalty) and, further, less any bona fide
returns (net of all returns actually made or allowed as supported by credit
memoranda actually issued to the customers) up to the amount of the actual sales
of the Licensed Products during the Royalty Period.  No other costs incurred in
the manufacturing, selling, advertising, and distribution of the Licensed
Products shall be deducted nor shall any deduction be allowed for any
uncollectible accounts or allowances.


E.  A Royalty obligation shall accrue upon the sale of the Licensed Products
regardless of the time of collection by LICENSEE.  A Licensed Product shall be
considered “sold” when such Licensed Product is billed, invoiced, shipped, or
paid for, whichever occurs first.


F.  If LICENSEE sells any Licensed Products to any affiliated or related party
at a price less than the regular price charged to other parties, the Royalty
shall be computed at the regular price.
 
 
PATENT AND TECHNOLOGY LICENSE AGREEMENT 
Page 4 of 12

--------------------------------------------------------------------------------

 
 
G.  The receipt or acceptance by LICENSOR of any Royalty statement or payment
shall not prevent LICENSOR from subsequently challenging the validity or
accuracy of such statement or payment.


H.  Upon expiration or termination of this Agreement, all Royalty obligations,
including the Guaranteed Minimum Royalty, shall be accelerated and shall
immediately become due and payable.


I.  All payments due LICENSOR shall be made in United States currency by check
drawn on a U.S. bank, unless otherwise specified by LICENSOR.


J.  In the event that currency regulations of a country in which sales are made
prohibit the deposit or payment of Royalties to LICENSOR or its nominee, no
Royalty payment shall accrue or be due and payable by LICENSEE with respect to
such sales for so long as such restrictions prevail.


K.  Late payments shall incur interest at One Percent (1.0%) per month from the
date such payments were originally due, or at the maximum rate of interest
allowable by the State of Texas, whichever is lower, provided that any payments
in excess of the maximum rate allowable by the State of Texas will be
automatically considered as advance payments against future Royalties.


4.  RECORD INSPECTION AND AUDIT
A.  LICENSOR shall have the right, upon reasonable notice, to inspect LICENSEE’s
books and records and all other documents and material in LICENSEE’s possession
or control with respect to the subject matter of this Agreement.  LICENSOR shall
have free and full access thereto for such purposes and may make copies
thereof.  In no event shall LICENSOR have the right to examine information with
respect to LICENSEE’s costs, pricing formulas, or percentages of
markup.  LICENSEE shall impose similar obligations on its sublicensees for the
benefit of itself and of LICENSOR.


B.  In the event that such inspection reveals an underpayment by LICENSEE of the
actual Royalty owed LICENSOR, LICENSEE shall pay the difference, plus interest
calculated at the rate of One Percent (1.0 %) per month, or at the maximum rate
of interest allowable by the State of Texas, whichever is lower, provided that
any payments in excess of the maximum rate allowable by the State of Texas will
be automatically considered as advance payments against future
underpayments.  If such underpayment is in excess of Five Thousand Dollars
($5,000) for any Royalty Period, LICENSEE shall also reimburse LICENSOR for the
cost of such inspection.


C.  All books and records relative to LICENSEE’s obligations hereunder shall be
maintained and made accessible to LICENSOR for inspection at a location in the
United States for at least five years after termination of this Agreement.


5.  INTELLECTUAL PROPERTY PROTECTION
All patent applications comprised within the Patents shall be prosecuted to
issuance or final rejection by LICENSOR at LICENSOR’s reasonable cost and
expense.  Any taxes, annuities, working fees, maintenance fees, and/or renewal
and extension charges with respect to each patent application and patent subject
to this Agreement shall be paid by LICENSOR.
 
 
PATENT AND TECHNOLOGY LICENSE AGREEMENT 
Page 5 of 12

--------------------------------------------------------------------------------

 
 
6. WARRANTIES AND OBLIGATIONS
A.  LICENSOR represents and warrants that, to the best of its knowledge and
belief, it has the right and power to grant the licenses granted herein; that
there are no other agreements with any other party in conflict with such grant;
and that it knows of no prior art that would invalidate the Patents.


B.  LICENSOR further represents and warrants that, to the best of its knowledge
and belief, LICENSEE’s contemplated use of the Patents as represented to
LICENSOR does not infringe any valid rights of any third party, and that there
are no actions for infringement against LICENSOR with respect to the Patents.


C.  LICENSOR EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES CONCERNING THE PATENTS
AND THE TECHNOLOGY, INCLUDING ANY WARRANTIES OF MERCHANTABILITY AND/OR FITNESS
FOR ANY PARTICULAR PURPOSE, AND WARRANTIES OF PERFORMANCE, AND ANY WARRANTY THAT
MIGHT OTHERWISE ARISE FROM COURSE OF DEALING OR USAGE OF TRADE. NO WARRANTY IS
EITHER EXPRESS OR IMPLIED WITH RESPECT TO THE USE OF THE PATENTS AND THE
TECHNOLOGY. Under no circumstances shall LICENSOR be liable for incidental,
special, indirect, direct or consequential damages or loss of profits,
interruption of business, or related expenses which may arise from use of the
Patents or the Technology, including but not limited to those resulting from
defects in the Patents or the Technology of any kind


D.  LICENSEE acknowledges and agrees that the Patents and Technology are
licensed “AS IS”.


E.  LICENSEE acknowledges and agrees to use its reasonable best efforts to use
the Patent and Technology licensed herein in accordance with applicable laws,
customary good business practices, and in a manner consistent with the use of
the patents and technology owned by LICENCEE.


F.  LICENSEE shall be solely responsible for the manufacture, production, sale,
and distribution of the Licensed Products and will bear all costs associated
therewith.


G.  In the event that LICENSOR shall develop any improvement to the apparatus
claimed in the Patents, and later incorporate it into an improved or modified
product by LICENSEE, such improved product shall be subject to the payment of a
Royalty. All improvement made by the LICENSEE shall be promptly disclosed to
LICENSOR and shall hereinafter become the property of LICENSOR. LICENSEE hereby
agrees to execute any and all documents necessary to perfect LICENSOR’s rights
in such improvements.


7.  MARKING AND SAMPLES
A.  LICENSEE shall, and agrees to require its sublicensees to, fully comply with
the patent marking provisions of the intellectual property laws of the
applicable countries in the Licensed Territory.


B.  At least once during each calendar year, LICENSEE shall submit to LICENSOR
two samples of each of the Licensed Products.
 
 
PATENT AND TECHNOLOGY LICENSE AGREEMENT 
Page 6 of 12

--------------------------------------------------------------------------------

 
 
8.  TERMINATION
The following termination rights are in addition to the termination rights that
may be provided elsewhere in the Agreement:


A.  Immediate Right of Termination.  LICENSOR shall have the right to
immediately terminate this Agreement by giving written notice to LICENSEE in the
event that LICENSEE does any of the following:


1. Fails to obtain or maintain product liability insurance in the amount and of
the type provided for herein;


2. Files a petition in bankruptcy or is adjudicated a bankrupt or insolvent, or
makes an assignment for the benefit of creditors or an arrangement pursuant to
any bankruptcy law, or if the LICENSEE discontinues or dissolves its business or
if a receiver is appointed for LICENSEE or for LICENSEE’s business and such
receiver is not discharged within thirty (30) days;


3. Fails to commence the shipment of Licensed Products within eighteen (18)
months from the Effective Date of this Agreement; or


4. Upon the commencement of sale of Licensed Products, fails to sell any
Licensed Products for three (3) or more consecutive Royalty Periods.


B.  Right to Terminate Upon Notice.  Either party may terminate this Agreement
upon thirty (30) days’ written notice to the other party in the event of a
breach of any provision of this Agreement by the other party, provided that,
during the thirty-day period, the breaching party fails to cure such breach.


C.  LICENSEE Right to Terminate.  LICENSEE shall have the right to terminate
this Agreement at any time upon sixty (60) days’ written notice to LICENSOR,
such termination to become effective at the conclusion of such sixty-day period.


9.  POST TERMINATION RIGHTS
Upon expiration or termination of this Agreement, LICENSEE shall thereafter
immediately, except for reason of termination because of expiration or a
declaration of patent invalidity, cease all further use of the Patents and all
rights granted to LICENSEE or its sublicensees under this Agreement shall
forthwith terminate and immediately revert to LICENSOR.


10.  INFRINGEMENTS
A.  LICENSOR shall have the sole and exclusive right, in its discretion, to
institute and prosecute lawsuits against third persons for infringement of the
rights licensed in this Agreement.  All sums recovered in any such lawsuits,
whether by judgment, settlement or otherwise, in excess of the amount of
reasonable attorneys’ fees and other out of pocket expenses of such suit, shall
be retained solely by LICENSOR.


B.  LICENSEE agrees to fully cooperate with LICENSOR in the prosecution of any
such suit against a third party and shall execute all papers, testify on all
matters, and otherwise cooperate in every way necessary and desirable for the
prosecution of any such lawsuit.  The LICENSOR shall reimburse the LICENSEE for
any expenses incurred as a result of such cooperation.
 
 
PATENT AND TECHNOLOGY LICENSE AGREEMENT 
Page 7 of 12

--------------------------------------------------------------------------------

 
 
11.  CONFIDENTIALITY
A.  “Confidential Information” shall mean any confidential technical data, trade
secret, know-how or other confidential information disclosed by any party
hereunder in writing, orally, or by drawing or other form and which shall be
marked by the disclosing party as “Confidential” or “Proprietary.” If such
information is disclosed orally, or through demonstration, in order to be deemed
Confidential Information, it must be specifically designated as being of a
confidential nature at the time of disclosure and reduced in writing and
delivered to the receiving party within thirty (30) days of such disclosure.


B.  Notwithstanding the foregoing, Confidential Information shall not include
information which: (i) is known to the receiving party at the time of disclosure
or becomes known to the receiving party without breach of this Agreement; (ii)
is or becomes publicly known through no wrongful act of the receiving party or
any subsidiary of the receiving party; (iii) is rightfully received from a third
party without restriction on disclosure; (iv) is independently developed by the
receiving party or any of its subsidiary; (v) is furnished to any third party by
the disclosing party without restriction on its disclosure; (vi) is approved for
release upon a prior written consent of the disclosing party; (vii) is disclosed
pursuant to judicial order, requirement of a governmental agency or by operation
of law.


C.  The receiving party agrees that it will not disclose any Confidential
Information to any third party and will not use Confidential Information of the
disclosing party for any purpose other than for the performance of the rights
and obligations hereunder during the term of this Agreement and for a period of
five (5) years thereafter, without the prior written consent of the disclosing
party. The receiving party further agrees that Confidential Information shall
remain the sole property of the disclosing party and that it will take all
reasonable precautions to prevent any unauthorized disclosure of Confidential
Information by its employees. No license shall be granted by the disclosing
party to the receiving party with respect to Confidential Information disclosed
hereunder unless otherwise expressly provided herein.


D.  Upon the request of the disclosing party, the receiving party will promptly
return all Confidential Information furnished hereunder and all copies thereof.


E.  The Parties agree that all publicity and public announcements concerning the
formation and existence of this Agreement shall be jointly planned and
coordinated by and among the Parties. Neither party shall disclose any of the
specific terms of this Agreement to any third party without the prior written
consent of the other party, which consent shall not be withheld unreasonably.
Notwithstanding the foregoing, any party may disclose information concerning
this Agreement as required by the rules, orders, regulations, subpoenas or
directives of a court, government or governmental agency, after giving prior
notice to the other party.


F.  If a party breaches any of its obligations with respect to confidentiality
and unauthorized use of Confidential Information hereunder, the non-breaching
party shall be entitled to equitable relief to protect its interest therein,
including but not limited to injunctive relief, as well as money damages
notwithstanding anything to the contrary contained herein.
 
 
PATENT AND TECHNOLOGY LICENSE AGREEMENT 
Page 8 of 12

--------------------------------------------------------------------------------

 
 
G.  Except as otherwise set forth in this Agreement, neither party will make any
public statement, press release or other announcement relating to the terms of
or existence of this Agreement without the prior written approval of the other.


12.  INDEMNITY
A.  LICENSEE agrees to defend, indemnify and hold LICENSOR and its officers,
directors, agents, and employees, harmless against all costs, expenses, and
losses (including reasonable attorney fees and costs) incurred through claims of
third parties against LICENSOR based on the manufacture or sale of the Licensed
Products including, but not limited to, actions founded on product liability.


B.  LICENSOR agrees to defend, indemnify and hold LICENSEE and its officers,
directors, agents, sublicensees, employees, and customers, harmless against all
costs, expenses, and losses (including reasonable attorney fees and costs)
incurred through claims of third parties against LICENSEE based on a breach by
LICENSOR of any representation and warranty made in this Agreement, provided,
however, any provision herein to the contrary notwithstanding, the maximum
liability of LICENSOR to any person, firm or corporation whatsoever arising out
of or in the connection with any sale, license, use or other employment of the
Patents and the Technology licensed to LICENSEE hereunder, whether such
liability arises from any claim based on breach or repudiation of contract,
warranty, tort or otherwise, shall in no case exceed the actual amounts paid to
LICENSOR by LICENSEE under this Agreement. The essential purpose of this
provision is to limit the potential liability of LICENSOR arising out of this
Agreement. The parties acknowledge that the limitations set forth in this
Section are integral to the amount of consideration levied in connection with
the license of the Patents and the Technology and any services rendered
hereunder and that, were LICENSOR to assume any further liability other than as
set forth herein, such consideration would of necessity be set substantially
higher.


C.  The provisions of Subsection 12.B. notwithstanding, unless LICENSEE uses the
Patents and Technology licensed hereunder in accordance with this Agreement, and
until such time as LICENSEE has commenced the sale of Licensed Products pursuant
to this Agreement, LICENSOR shall have no obligation to defend, indemnify or
hold harmless LICENSEE and its officers, directors, agents, sublicensees,
employees, and customers, against any costs, expenses, and losses (including
reasonable attorney fees and costs) incurred through claims of third parties
against LICENSEE arising out of or in the connection with this Agreement or with
any sale, license, use or other employment of the Patents and the Technology
licensed to LICENSEE hereunder.


13. INSURANCE
LICENSEE shall, throughout the Term of the Agreement, obtain and maintain at its
own cost and expense from a qualified insurance company licensed to do business
in Texas and having a Moody’s rating of B+ or better, standard Product Liability
Insurance naming LICENSOR, and its officers, directors, employees, agents, and
shareholders, as an additional insured.  Such policy shall provide protection
against all claims, demands, and causes of action arising out of any defects or
failure to perform, alleged or otherwise, of the Licensed Products or any
material used in connection therewith or any use thereof.  The amount of
coverage shall be as specified in Schedule A attached hereto.  The policy shall
provide for thirty (30) days’ notice to LICENSOR from the insurer by registered
or certified mail, return receipt requested, in the event of any modification,
cancellation, or termination thereof.  LICENSEE agrees to furnish LICENSOR a
certificate of insurance evidencing same within thirty (30) days after execution
of this Agreement and, in no event, shall LICENSEE manufacture, distribute, or
sell the Licensed Products prior to receipt by LICENSOR of such evidence of
insurance.
 
 
PATENT AND TECHNOLOGY LICENSE AGREEMENT 
Page 9 of 12

--------------------------------------------------------------------------------

 
 
14.  NOTICE AND PAYMENT
A.  Any notice required to be given under this Agreement shall be in writing and
delivered personally to the other designated party at the above-stated address
or mailed by certified, registered or Express mail, return receipt requested or
by Federal Express.


B. Either party may change the address to which notice or payment is to be sent
by written notice to the other under any provision of this paragraph.


15.  JURISDICTION/DISPUTES
This Agreement shall be governed in accordance with the laws of the State of
Texas.  All disputes under this Agreement shall be resolved by litigation in the
courts in Morris County in the State of Texas including the federal courts
therein and the Parties all consent to the jurisdiction of such courts, agree to
accept service of process by mail, and hereby waive any jurisdictional or venue
defenses otherwise available to it.  With respect to litigation in the federal
courts where multiple districts within the State of Texas have jurisdiction, the
Parties agree to jurisdiction in the Eastern District of Texas.


16. AGREEMENT BINDING ON SUCCESSORS
The provisions of the Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto, their heirs, administrators, successors and
assigns.


17.  ASSIGNABILITY
Neither party may assign this Agreement or the rights and obligations thereunder
to any third party without the prior express written approval of the other party
which shall not be unreasonably withheld.


18.  WAIVER
No waiver by either party of any default shall be deemed as a waiver of prior or
subsequent default of the same or other provisions of this Agreement.


19.  SEVERABILITY
If any term, clause or provision hereof is held invalid or unenforceable by a
court of competent jurisdiction, such invalidity shall not affect the validity
or operation of any other term, clause or provision and such invalid term,
clause or provision shall be deemed to be severed from the Agreement.


20.  INTEGRATION
This Agreement constitutes the entire understanding of the Parties, and revokes
and supersedes all prior agreements between the Parties and is intended as a
final expression of their Agreement.  It shall not be modified or amended except
in writing signed by the Parties hereto and specifically referring to this
Agreement.  This Agreement shall take precedence over any other documents which
may conflict with this Agreement.
 
 
PATENT AND TECHNOLOGY LICENSE AGREEMENT 
Page 10 of 12

--------------------------------------------------------------------------------

 

21.  COUNTERPARTS AND FACSIMILE SIGNATURES
This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement. Facsimile execution and delivery of
this Agreement by any of the Parties shall be legal, valid and binding execution
and delivery of such document for all purposes.
 
[The remainder of this page is intentionally blank]
 
 
PATENT AND TECHNOLOGY LICENSE AGREEMENT 
Page 11 of 12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have each caused to be affixed hereto its or his/her hand and seal the day
indicated.

                VERIFYME, INC.     LASERLOCK TECHNOLOGIES, INC.                
By: 
/s/ Claudio Ballard
   
By: 
/s/ Norman A. Gardner
Title: 
President
   
Title: 
Chief Executive Officer
Date: 
December 31, 2012
   
Date: 
December 31, 2012

 
 
PATENT AND TECHNOLOGY LICENSE AGREEMENT
Page 12 of 12